Order, entered on April 5, 1962, unanimously modified on the law and in the exercise of discretion to direct that items 15, 26, 34, 50 and 68 be stricken from the plaintiff’s demand for a bill of particulars and as so modified, the order is affirmed, without costs. The items hereby stricken demand that the defendant-appellant state the “ source or sources ” of his information and belief as to certain allegations which ho makes upon information and belief in certain defenses and counterclaims contained in his answer. In these particular instances, the items call for disclosure of evidentiary or immaterial detail of such a nature or to such an extent that the supplying of the same may prejudice or unduly burden the defendant. There are also other items which are questionable or technically objectionable, but they are not so clearly improper and prejudicial in scope as to warrant this court’s interference with the discretion which Special Term had in the premises. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.